COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00127-CV


MAMM PUBLISHING, INC. AND                                          APPELLANTS
BEVERLY ANN GARVIN,
INDIVIDUALLY AND D/B/A
DENTON LIFESTYLES

                                        V.

MEISSNER PUBLISHING, LTD.,                                          APPELLEES
HAROLD MEISSNER, LISA
MEISSNER, AND MINDY BRUCE


                                     ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      On March 30, 2012, Appellants Mamm Publishing, Inc. and Beverly Ann

Garvin, individually and d/b/a Denton Lifestyles, filed a restricted appeal from a




      1
       See Tex. R. App. P. 47.4.
default judgment.2 However, the trial court’s final judgment recites that Mamm

Publishing appeared at the hearing through its attorney.

      On April 4, 2012, we notified the parties that we were concerned that we

did not have jurisdiction over Mamm Publishing’s appeal because its notice of

appeal was not timely filed, and, unlike Garvin, Mamm Publishing did not appear

to meet the requirements for a restricted appeal.3 We informed the parties that

unless Mamm Publishing or any party desiring to continue the appeal of Mamm

Publishing filed with this court, on or before April 16, 2012, a response showing

grounds for continuing the appeal, the appeal of Mamm Publishing was subject

to dismissal for want of jurisdiction.4

      We received responses from Mamm Publishing, Garvin, and Appellees.

The parties acknowledge that Mamm Publishing does not meet the requirements

for a restricted appeal.       Because Mamm Publishing does not meet the

requirements for a restricted appeal, its notice of appeal was untimely. 5

Additionally, Mamm Publishing asks that its appeal be dismissed. Accordingly,

we dismiss the appeal as to Mamm Publishing for want of jurisdiction.6


      2
       See Tex. R. App. P. 30.
      3
       See Tex. R. App. P. 26.1(c), 30.
      4
       See Tex. R. App. P. 42.3(a), 44.3.
      5
       See Tex. R. App. P. 26.1.
      6
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                          2
      Garvin’s restricted appeal shall continue.    The case shall hereafter be

styled “Beverly Ann Garvin, Individually and d/b/a Denton Lifestyles v. Meissner

Publishing, Ltd., Harold Meissner, Lisa Meissner, and Mindy Bruce.”


                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 17, 2012




                                       3